Per Curiam.
Assuming that the claimant stepped out of his employment when he went to get a drink of lemonade (Matter of Clark v. Voorhees, 231 N. Y. 14), he was within the course of his employment when ascending the stairway leading to his employer’s premises to perform the duties of his employment by a way provided by the employer. (Ross v. Howieson, 232 N. Y. 604; Matter of Kowalek v. N. Y. Cons. R. R. Co., 229 id. 489.) The award should be affirmed. All concur. McNamee, J., not voting. Award affirmed, with costs to the State Industrial Board.